Citation Nr: 1219570	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  07-37 338	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, including as secondary to diabetes mellitus, type II.  

4.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, including as secondary to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tenessee. 

The Board previously remanded this appeal in September 2011.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 4, 1969, to April 9, 1971.  

2.  On May 14, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


